Citation Nr: 1046176	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  04-29 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2005 a Decision Review Officer (DRO) hearing was held at 
the RO and in September 2006, a Travel Board hearing was held 
before the undersigned Veterans Law Judge.  Transcripts of each 
hearing are of record.
 
This case was previously before the Board in January 2008, and 
remanded for additional development.  The Board finds that the RO 
substantially complied with the mandates of the January 2008 
remand and will proceed to adjudicate the appeal.  See Dyment v. 
West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied with), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that in June 2002, the appellant filed a claim 
for entitlement to service connection for PTSD.  Even though the 
appellant specified that he sought service connection for PTSD, 
his claim constituted a claim for service connection for an 
acquired psychiatric disability, however diagnosed.  The 
appellant was diagnosed with psychological disabilities during 
the pendency of the claim, including depressive disorder.  See 
July 2005 letter from Dr. C.J.P.  As the appellant had diagnoses 
of psychiatric disorders other than PTSD during the period on 
appeal, the claim cannot be limited only to the diagnosis that 
the appellant references, but rather, must be considered a claim 
for service connection for any and all psychiatric disabilities 
clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

The issue of entitlement to service connection for an 
acquired psychiatric disability other than PTSD, to 
include depressive disorder, has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

PTSD is shown by the clinical evidence of record to be related to 
the appellant's active military service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (Diagnostic Code 9411) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to service connection for PTSD has been 
granted, as discussed below.  As such, the Board finds that any 
error related to the Veterans Claims Assistance Act (VCAA) is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and an in-service stressor.  In general, 
the Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates the Veteran's 
account as to the occurrence of the claimed stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

However, if the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Additionally, during the course of this appeal, 38 C.F.R. 
§ 3.304(f) was amended to provide that if a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist or 
contract equivalent confirms that the claimed stressor is 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  See 75 Fed. Reg. 39843 (2010).  As the 
appellant's claim was not decided by the Board prior to July 12, 
2010, the amended version of 38 C.F.R. § 3.304(f) is applicable.  
Id.  

Analysis

The appellant contends that he is entitled to service connection 
for PTSD.  For the reasons that follow, the Board concludes that 
service connection is warranted.

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), which mandates that, for VA purposes, all mental 
disorder diagnoses must conform to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f); 
38 C.F.R. § 4.125(a).  

Here, a June 2003 letter from C.D., a California Association of 
Marriage and Family therapist indicates that the appellant had a 
diagnosis of PTSD.  A September 2004 VA treatment record reflects 
that the appellant had an Axis I DSM-IV diagnosis of PTSD.  The 
September 2004 VA treatment record noted that the appellant 
affirmed exaggerated startle response and insomnia, but denied 
intrusive thoughts and nightmares.  

A July 2005 opinion from C.J.P., M.D., a psychiatrist, reflects 
that the appellant had a diagnosis of PTSD.  Dr. C.J.P. stated 
that the appellant suffered from severe PTSD from his military 
service in the Vietnam War.  Dr. C.J.P. noted that the appellant 
had flashbacks, including spontaneous episodes of relieving 
traumatic experiences, specifically seeing the image of a 
soldier's severed head in a helmet.  The opinion also noted the 
appellant had chronic insomnia, hyperarousal and hypervigilance, 
and attempts to avoid talking and thinking about the wars. 

A June 2010 VA examination report reflects that the appellant did 
not meet full diagnostic criteria for PTSD.  The June 2010 VA 
examiner stated that the appellant reported a number of symptoms 
that are associated with PTSD, but did not meet full diagnostic 
criteria.  The VA examination report reflects that the appellant 
had Axis I DSM-IV diagnosis of organic brain syndrome by history.   

The Board finds that the evidence is at least in equipoise with 
respect to whether the appellant has been diagnosed with PTSD 
according to the criteria set forth in the DSM-IV during the 
pendency of the claim.   In Cohen v. Brown, 10 Vet. App. 128, 140 
(1997), the United States Court of Appeals for Veterans Claims 
(Court) held that in diagnosing PTSD, mental health professionals 
'are presumed to know the DSM-IV requirements applicable to their 
practice and to have taken them into account in providing a PTSD 
diagnosis.'  The Court further held that the Board cannot cite 
the DSM-IV as a basis for rejecting the veteran's favorable 
medical evidence as to the sufficiency of a stressor or the 
adequacy of the veteran's symptomatology.  Id.  The DSM-IV can 
only be used as a basis for adequacy for returning an examination 
report for clarification or further examination.  Id.  The 
September 2004 VA treatment record specifically found that the 
appellant had an axis I diagnosis of DSM-IV.  In the July 2005 
opinion, Dr. C.J.P. listed criteria used in DSM-IV, indicating he 
based the diagnosis of PTSD on the DSM-IV criteria.   
Accordingly, the Board presumes that the September 2004 and July 
2005 diagnoses of PTSD conform to the DSM-IV.

As noted above, the June 2010 VA examination report reflects that 
the appellant was not found to have PTSD.  However, in McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that that 
the presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where the 
most recent diagnosis may be negative.  Under such circumstances, 
a claimant would be entitled to consideration of staged ratings.  
See McClain, 21 Vet. App. at 321 (citing Fenderson v. West, 12 
Vet. App. 119, 126 (1999)).  Here, the appellant's claim for 
service connection for PTSD was received by VA in August 2002.  
Thus, the September 2004 and July 2005 diagnoses of PTSD were 
made during the pendency of this claim.  Because the Board finds 
that the September 2004 and July 2005 diagnoses of PTSD were made 
in accordance with DSM-IV criteria, the Board finds that the 
evidence is at least in equipoise as to whether the appellant has 
been validly diagnosed with PTSD during the pendency of this 
claim.  Thus, the appellant must be given the benefit of the 
doubt on this issue.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 55.  The Board notes that nearly five years had passed between 
the July 2005 diagnosis from Dr. C.J.P. and the June 2010 VA 
examination.  It is certainly possible that the appellant's PTSD 
symptoms had resolved or at least abated to the point where a 
clinical diagnosis of PTSD could not be made by the time of the 
June 2010 VA examination.  In such a case, it would be for the RO 
to determine whether staged ratings are appropriate.  See 
McClain, 21 Vet. App. at 321.  The Board finds that the first 
criterion of service connection, requiring a diagnosis of PTSD, 
has been met.

Under the second criterion of service connection for PTSD, there 
must be a link, established by medical evidence, between the 
appellant's current symptomatology and the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f).  

The July 2005 letter from Dr. C.J.P. reflects that one of the 
appellant's traumatic experiences was seeing a soldier's severed 
head in a helmet that was blown onto the deck of a ship.  The 
September 2004 VA treatment record noted that the appellant's 
traumatic experiences included seeing the recovery of the body of 
a pilot.  The July 2005 letter also indicated the appellant 
witnessed a friend's fatal car accident prior to his military 
duty.  However, Dr. C.J.P.'s opinion, that the appellant suffered 
from severe PTSD from his military service in the Vietnam War, 
indicates that he thought the stressor of seeing the head of a 
soldier was sufficient to give rise to the symptomatology of 
PTSD.  The Board notes that the appellant's description of seeing 
the soldier's head was described slightly differently in the 
letter from Dr. C.J.P. than in the September 2004 VA treatment 
record and June 2010 VA examination report.  The June 2010 VA 
examination report indicates that the appellant stated that he 
witnessed the recovery of a helmet that contained the severed 
head of a fellow soldier.  The June 2010 VA examination report 
also noted that the appellant reported that he often feared for 
his life and reported an instance in which he was particularly 
fearful during a confrontation with an enemy soldier during a 
communications interception.  He also reported that he threw hand 
grenades to ward off enemies who sought to plant devices aimed at 
blowing up the ship.  The June 2010 VA examination report 
confirmed that the appellant met the DSM-IV stressor criterion.  
There is no medical evidence of record indicating the appellant's 
claims stressors are not sufficient to support a diagnosis of 
PTSD.  Thus, the Board finds that a nexus has been established 
between the appellant's claimed in-service stressors and his 
diagnosis of PTSD.

The third criterion under 38 C.F.R. § 3.304(f) requires credible 
evidence that the claimed in-service stressors actually occurred.

In response to an AOJ inquiry, in April 2010, the Defense 
Personnel Records Information Retrieval System (DPRIS) provided 
history of the USS Krishna relating to the appellant's claimed 
stressor.  The report indicates that on May 13, 1967, a US-2C 
aircraft outbound from the airstrip at An Thoi crashed several 
miles from the USS Krishna's location with loss of two of the 
three crewmen aboard.  On May 14, 1967, divers from the USS 
Krishna recovered the bodies of the dead crewmen and the 
following day, using the ship's large cargo booms, recovered the 
wreckages of the aircraft from the Gulf of Thailand for 
investigation and security purposes.  The appellant's service 
personnel records reflect that he was stationed on the USS 
Krishna from February 24, 1967, to February 3, 1968.  Thus, the 
appellant was on board the USS Krishna on May 14, 1967, when the 
bodies of the dead crewmen were recovered.  Consequently, the 
Board finds that the appellant's claimed stressor of seeing the 
dead body of an air force crewmen being pulled onto the ship is 
confirmed.   

The Board also notes that under 38 C.F.R. § 3.304(f), if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39843 (2010).  The appellant's claimed stressor of 
fear is consistent with his service on a ship in Vietnam and the 
June 2010 VA examiner found the appellant's stressors were 
adequate to meet the DSM-IV PTSD stressor criterion.

The Board finds that the appellant had a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) during the period on appeal, 
credible evidence has established that the claimed in-service 
stressor actually occurred, and that there is a link, established 
by the September 2004 VA treatment record and July 2005 opinion 
from Dr. C.J.P., between current symptomatology and an in-service 
stressor.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The Board finds that the evidence of 
record supports a finding that the appellant had a diagnosis of 
PTSD during the period on appeal due to his experiences in 
service.  In the absence of any evidence to the contrary and with 
resolution of doubt in favor of the appellant, the Board 
concludes that service connection is warranted for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


